UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7017



BERNARD BARNETT,

                                           Petitioner - Appellant,

          versus


B. A. BLEDSOE,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Jackson L. Kiser, Senior
District Judge; Michael F. Urbanski, Magistrate Judge. (CA-05-356)


Submitted:   December 2, 2005          Decided:     December 15, 2005


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Barnett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Bernard Barnett filed a petition under 28 U.S.C. § 2241

(2000), raising a claim under United States v. Booker, 125 S. Ct.

738 (2005).   As the district court correctly concluded, Barnett

does not meet the standard under In re Jones, 226 F.3d 328, 333-34

(4th Cir. 2000), so he is not entitled to proceed under § 2241.*

Accordingly, we affirm the denial of relief. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




     *
      The district court also construed the petition as a motion
under 28 U.S.C. § 2255 (2000), and dismissed it as successive.
Because Barnett clearly intended his petition as one under § 2241,
and because the district court did not have jurisdiction under
§ 2255 to consider the validity of Barnett’s sentence on his
convictions arising out of the Southern District of New York, we
decline to consider this case under § 2255.

                              - 2 -